Citation Nr: 0010142	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-14 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Determination of proper initial rating effective prior to 
November 7, 1996 for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Determination of proper initial rating effective as of 
November 7, 1996 for PTSD, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefits sought on appeal.  The veteran 
served in active service from April 1943 to February 1947, 
and was a prisoner of war (POW) of the German Government from 
April 1944 to May 1945. 

Additionally, the Board notes that, in a statement from the 
veteran dated in July 1998, he requested consideration of a 
claim of service connection for cataracts.  However, as the 
only issues currently before the Board are those set forth on 
the title page of this decision, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to November 7, 1996, the veteran's PTSD 
symptomatology included nightmares, a history of flashbacks 
and intrusive thoughts about his POW camp experience.  He 
also had a history of avoidant behavior and startle response, 
some loss of memory, and some problems with his wife 
secondary to her arthritis and complaints of pain.  However, 
he had friends and attended functions with other veterans, 
which shows he does not have considerable impairment in his 
ability to maintain affective or favorable relationships.  In 
addition, he did not present evidence of psychotic symptoms, 
hallucinations or delusions, major depression or manic 
symptoms.  The evidence does not show he had considerable 
industrial impairment. 

3.  As of November 7, 1996, the veteran's PTSD symptomatology 
includes problems with his sleep, nightmares about the war, 
depressed mood, and some problems with memory possibly 
secondary to his age.  However, he has not had 
hallucinations, delusions, suicidal/homicidal ideation or 
intent, or psychotic process.  His personal hygiene is 
appropriate, and his affect, speech, thought process, insight 
and judgment are unremarkable.  Furthermore, although he has 
moderate difficulty in his social or occupation functioning, 
the evidence does not show a considerable impairment in his 
ability to maintain affective or favorable relationships, or 
considerable industrial impairment secondary to his PTSD.  
Moreover, the evidence does not show he has panic attacks 
that occur more than once a week, difficulty in understanding 
complex commands, impaired judgment, and impaired abstract 
thinking.


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD 
effective prior to November 7, 1996 is appropriate, and the 
criteria for an initial disability evaluation in excess of 30 
percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); Fenderson V. West, 12 Vet. App. 119 (1999); 
Rhodan v. West, 12 Vet. App. 55 (1998).

2.  The initial rating assigned for the veteran's PTSD 
effective as of November 7, 1996 is appropriate, and the 
criteria for an initial disability evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (1999); Fenderson V. West, 12 Vet. App. 119 (1999); 
Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of Proper Initial Rating for PTSD.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased initial ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the February 1996 and May 1999 VA 
examinations described below.  The veteran declined the 
opportunity to have an appeal hearing.  And, the Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a February 1997 rating decision, the veteran 
was awarded service connection and a 10 percent initial 
rating for PTSD, under Diagnostic Code 9411, effective 
October 1995.  Subsequently, in an August 1999 rating 
decision, such award was increased to a 30 percent initial 
rating, effective October 1995.  At present, he is seeking an 
initial rating for his PTSD in excess of 30 percent.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998) (Haywood 
v. West, No. 97-25), the Court noted that the revised 
regulations regarding mental disorders expressly stated an 
effective date of November 7, 1996 and contained no provision 
for retroactive applicability.  In view of the effective date 
rule contained in 38 U.S.C.A. § 5110(g), the Secretary was 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, was 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  As such, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See Rhodan v. West, 12 Vet. App. 
55 (1998) (Haywood v. West, No. 97-25); see 38 U.S.C.A. § 
5110(g)(West 1991).  In other words, the Board must review 
the evidence dated prior to November 7, 1996, only in light 
of the old regulations, but must review the evidence 
submitted after November 7, 1996, under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.  

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

II.  Prior to November 7, 1996.

With respect to the evidence relevant to this period, medical 
records from the Houston VA Medical Center (VAMC) dated from 
February 1995 to March 1999 describe the treatment the 
veteran received for various health problems, including 
psychiatric symptomatology/disorders.  Specifically, 
notations dated in October 1995 reveal the veteran presented 
PTSD symptomatology, including nightmares, a history of 
flashbacks and intrusive thoughts about his POW camp 
experience.  He had a history of avoidant behavior and 
startle response deemed not productive of major problems at 
that time as he had friends and attended functions with other 
veterans.  Also, he did not present evidence of psychotic 
symptoms, major depression or manic symptoms.  At that time, 
he was assigned a global assessment of functioning (GAF) 
score of 70.

In addition, the Houston VAMC records include February 1996 
notations indicating the veteran denied any problems with 
depression/anxiety, but had flare-ups of psoriasis.  His mood 
and affect were bright and his thought process appropriate, 
although he reported some problems with his wife secondary to 
her arthritis and complaints of pain.  

A February 1996 VA PTSD examination report notes the veteran 
was alert and cooperative.  His mood was euthymic, and his 
affect was of normal range and appropriate to express thought 
and content.  His speech was normal in rate and amount, 
relevant and goal oriented.  He was oriented to time, place 
and person, and did not present evidence of hallucinations or 
delusions.  He was diagnosed with anxiety, not otherwise 
specified, with PTSD symptoms and was assigned a GAF score of 
70 as of the date of the examination and for the prior year.  
Lastly, a February 1996 VA mental disorders examination 
report indicates he had some memory loss or psychic damage 
secondary to his POW experience. 

The Board has carefully reviewed the medical evidence 
pertinent to the case, and finds that prior to November 7, 
1996, the veteran's PTSD symptomatology included nightmares, 
a history of flashbacks and intrusive thoughts about his POW 
camp experience.  He also had a history of avoidant behavior 
and startle response, some loss of memory, and some problems 
with his wife secondary to her arthritis and complaints of 
pain

However, he had friends and attended functions with other 
veterans, which shows he did not have considerable impairment 
in his ability to maintain affective or favorable 
relationships.  In addition, he did not present evidence of 
psychotic symptoms, hallucinations or delusions, major 
depression or manic symptoms.  And, the evidence does not 
show he had considerable industrial impairment.  Lastly, his 
GAF score for this period of time was 70, which according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV) equates to some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
with some meaningful interpersonal relationships. 

As such, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 30 percent for the veteran's PTSD, as effective 
prior to November 7, 1996, under the old criteria for mental 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Fenderson V. West, 12 Vet. App. 119 (1999); Rhodan v. 
West, 12 Vet. App. 55 (1998).

III.  As of November 7, 1996.

As noted above, the claims file includes medical records from 
the Houston VAMC dated from February 1995 to March 1999 
describing the treatment the veteran received for various 
health problems, including psychiatric 
symptomatology/disorders.  These records contain July 1997 
medical notations showing the veteran had difficulty sleeping 
and nightmares about the war.  However, he did not present 
other symptoms of depression or anxiety, his anger was under 
control, and he was not in danger of harming himself or 
others.

The Houston VAMC records also include March 1998 notations 
showing that the veteran's primary PTSD symptom at that time 
was insomnia, and that he did not have hallucinations, 
delusions, or suicidal ideation/intent.  Furthermore, March 
1999 notations indicate he was appropriately groomed and 
dressed; had unremarkable affect, clear speech and thought 
process; and had good insight and judgment.  There was no 
evidence of hallucinations, delusion, or suicidal/homicidal 
intent at that time.  However, he did have depressed mood and 
presented evidence of forgetfulness, although it was 
questioned whether this may be appropriate give his age (78 
years old).  He was diagnosed with PTSD with depression and 
was assigned a GAF score of 60, which according to the DSM-IV 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers. 

A May 1999 VA examination report shows the veteran was 
cooperative during the examination and had normal speech.  
His affect was appropriate to his expressed thoughts, and no 
liability of affect was noted.  His thought process was 
coherent, and his insight was intact.  There was no evidence 
of psychotic process or of ideas, intent or plans of harming 
himself of others.  His diagnosis was PTSD and his GAF score 
was 65, which according to the DSM-IV, equates to some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships. 

Lastly, the evidence includes a May 1998 statement from the 
veteran's wife indicating that he gets very moody and doesn't 
talk to anyone, has severe night sweats to the point that at 
times he must change his pajamas in the middle of the night, 
and has nightmares and jumps out of bed screaming.

The Board has carefully reviewed the medical evidence 
pertinent to the case, and finds that as of November 7, 1996, 
the veteran's PTSD symptomatology includes problems with his 
sleep, nightmares about the war, depressed mood, and some 
problems with memory possibly secondary to his age. 

However, the veteran does not have hallucinations, delusions, 
suicidal/homicidal ideation or intent, or psychotic process.  
His personal hygiene is appropriate, and his affect, speech, 
thought process, insight and judgment are unremarkable.  In 
addition, his GAF score ranges from 60 to 65, which at its 
lowest end equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Furthermore, although the veteran has moderate difficulty in 
his social or occupation functioning, the evidence does not 
show a considerable impairment in his ability to maintain 
affective or favorable relationships, or considerable 
industrial impairment secondary to his PTSD.  Moreover, 
although he has problems with his memory, such problems have 
been deemed probably secondary to his age.  Even assuming 
that his memory problems are solely related to his PTSD, the 
evidence does not show he has panic attacks that occur more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, and impaired abstract thinking.

As such, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 30 percent for the veteran's PTSD, effective as of 
November 7, 1996, under either the old or the criteria for 
mental disorders.  See 38 C.F.R. §§ 4.125-4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 
9411 (1999); Fenderson V. West, 12 Vet. App. 119 (1999); 
Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

IV.  Conclusion.

After reviewing the veteran's claim for an increase initial 
rating, the Board finds that an increase on an extraschedular 
basis is not warranted.  The Code of Federal Regulations, at 
38 C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  Indeed, the record does not show 
either that the veteran's disability subject him to frequent 
periods of hospitalization or that it interferes with his 
employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

The initial rating assigned for the veteran's PTSD effective 
prior to November 7, 1996 is appropriate, and entitlement to 
an initial disability evaluation in excess of 30 percent is 
denied.

The initial rating assigned for the veteran's PTSD effective 
as of November 7, 1996 is appropriate, and entitlement to an 
initial disability evaluation in excess of 30 percent is 
denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 13 -


- 13 -


